 1   ANGELA H. DOWS, ESQ.
     Nevada Bar No. 10339
 2   adows@premierlegalgroup.com
     PREMIER LEGAL GROUP
 3   1333 North Buffalo Drive, Suite 210
     Las Vegas, Nevada 89128
 4   Telephone: (702) 794-4411
     Facsimile: (702) 794-4421
 5   Pro Bono Counsel Referred
     via the Legal Aid Center of Southern Nevada
     for Plaintiff HYRUM JOSEPH WEST
 6

 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
                                                   ***
10

11   HYRUM JOSEPH WEST,                                  )
                                                         )   2:13-cv-00271-APG-VCF
12                              Plaintiff,               )
                                                         )   STIPULATION TO EXTEND TIME
13   v.                                                  )   TO FILE SUPPLEMENTAL
                                                         )   OPPOSITION AND SUPPLEMENTAL
14   NYE COUNTY, et al.,                                 )   REPLY TO MOTION FOR
15                                                       )   SUMMARY JUDGMENT
                                Defendants.              )   (Second Request)
16                                                       )
                                                                      ORDER
17          IT IS HEREBY STIPULATED by and between Angela H. Dows, Esq., counsel for
18   Plaintiff HYRUM JOSEPH WEST, and Craig R. Anderson, Esq., and Jonathan B. Lee, Esq.,
19
     counsel for Defendants NYE COUNTY, et al., that the dates for: (1) Plaintiff HYRUM JOSEPH
20
     WEST to file his supplemental opposition be extended for ninety (90) days from the current
21
     deadline of May 20, 2019. This is the second stipulation filed in the matter to continue the
22

23   deadlines for the supplemental opposition and reply, and is entered into for the following

24   reasons:

25          1.     Plaintiff’s Motion for the Issuance of Subpoenas is currently set to be heard on
26
                   May 20, 2019, which is also the due date for the supplements to the motion for
27
                   summary judgment [ECF No. 108.]
28
             2.     Plaintiff also has a pending Motion to Compel that was fully briefed as of May 8,
 1

 2                  2019. [ECF No. 102, 104, 109.]

 3           3.     Counsel are confident that the due date for the supplements will be moved in light

 4                  of the hearing on the Motion for Issuance of Subpoenas, and this stipulation is
 5                  alternatively an indication of the parties’ timeline request for the new due date on
 6
                    supplementation to the motion for summary judgment.
 7
             4.     The motion to extend potentially impacts the evidence in the instant case,
 8
                    including arguments or additional discovery potentially having a bearing on the
 9

10                  pending motion for summary judgment.

11           5.     That without a continuance of the supplemental opposition and reply, then

12                  important issues in the case may be undetermined prior to the ruling of a
13
                    potentially dispositive motion in the case.
14
             6.     That Plaintiff HYRUM JOSEPH WEST is currently incarcerated, and does not
15
                    object to the subject brief continuance.
16
             7.     The additional time requested herein is being sought in good faith not sought for
17

18                  purposes of delay, but merely to allow the parties adequate time to have the

19                  necessary issues reviewed related to additional discovery in the case.
20           DATED this 10th day of May, 2019.
21
     PREMIER LEGAL GROUP                                  MARQUIS AURBACH COFFING
22   By: /s/ Angela H. Dows                               By: /s/ Craig R. Anderson
     ANGELA H. DOWS, ESQ.                                 CRAIG R. ANDERSON, ESQ.
23   1333 North Buffalo Drive, Suite 210                  By: /s/ Jonathan B. Lee
     Las Vegas, Nevada 89128                              JONATHAN B. LEE, ESQ.
24   adows@premierlegalgroup.com                          10001 Park Run Drive
     Pro Bono Counsel Referred                            Las Vegas, Nevada 89145
25   via the Legal Aid Center of Southern Nevada          jbl@maclaw.com
     for Plaintiff HYRUM JOSEPH WEST                      Counsel for Defendants
26
27

28

                                                      2
 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA
 8                                                  ***
 9
     HYRUM JOSEPH WEST,                                   )
10                                                        )   2:13-cv-00271-APG-VCF
                                  Plaintiff,              )
11                                                        )   FINDINGS OF FACT,
     v.                                                   )   CONCLUSIONS OF LAW, AND
12                                                        )   ORDER THEREON
13   NYE COUNTY, et al.,                                  )
                                                          )
14                                Defendants.             )
                                                          )
15
                                           FINDINGS OF FACT
16

17          Based on the pending Stipulation of the parties, and good cause appearing therefore, the

18   Court finds that:
19          1.      The Court’s ruling on Plaintiff’s Motion for the Issuance of Subpoenas [ECF No.
20
     99] may ultimately result in additional discovery or briefing in the case, all of which could have
21
     an impact upon dispositive issues, including Defendants’ pending motion for summary
22
     judgment.
23

24          2.      Additionally, additional time is required in order to obtain a ruling on Plaintiff’s

25   Motion to Compel, and act in accordance therewith. [ECF No. 102, 104, 109.]

26          3.      That Plaintiff HYRUM JOSEPH WEST is incarcerated, and does not object to the
27   subject continuance.
28

                                                     3
            4.      The additional time requested herein is not sought for purposes of delay, but
 1

 2   merely to allow the parties to resolve an important discovery issue in the instant case, taking into

 3   account the exercise of due diligence.

 4          5.      Additionally, denial of this request for a continuance could result in the
 5   miscarriage of justice without resolving the instant discovery dispute prior to concluding
 6
     dispositive motion briefing.
 7
                                         CONCLUSIONS OF LAW
 8
            The additional time requested by this stipulation is sought in good faith not sought for
 9

10   purposes of delay, but instead to allow the parties adequate time to work through a discovery

11   matter, taking into account the exercise of due diligence. For all of the above-stated reasons, the

12   ends of justice would best be served by a brief continuance of the supplemental opposition and
13
     supplemental reply to Defendants’ motion for summary judgment.
14
                                                    ORDER
15
            IT IS THEREFORE ORDERED that the previously-scheduled deadline of May 20, 2019
16
     for Plaintiff HYRUM JOSEPH WEST to file his supplemental opposition to Defendants’ motion
17

18   for summary judgment           is   extended   to   ninety (90) days,     or   to   on or before

19   August 22, 2019.
     ________________________________.
20          IT IS FURTHER ORDERED that Defendants’ supplemental reply be extended to
21
     fourteen (14) days after the filing of Plaintiff’s supplemental opposition to Defendants’ motion
22
     for summary judgment.
23

24

25                                          ________________________________________________
                                            UNITED STATES
                                                    STATESMAGISTRATE     JUDGE
                                                             DISTRICT JUDGE
26                                          Dated: May 10, 2019.

27

28

                                                         4
